Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending and examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/12/2019 and 2/25/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 
Claim Objections
Claims 17, 19 and 20 are objected to because of the following informalities:  
	Claim 17, Ln. 2 recites, "configured to hold sample", which is grammatically incorrect. It appears the limitation should read as, "configured to hold a sample".
	Claim 19, Ln. 3 recites, “each of the vessel”, which is grammatically incorrect. It appears the limitation should read as, “each of the vessels”.
	Claim 20, Ln. 5 recites, "configured to hold sample", which is grammatically incorrect. It appears the limitation should read as, “configured to hold a sample”.		
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the vessel” in, for example, Ln. 10. However, claim 1 earlier refers to “a plurality of vessels”. Therefore, it is unclear which vessel of the plurality of vessels is being referred to here. Is it all of the vessels, or a specific one of the plurality of vessels? For purposes of compact prosecution, the limitation has been examined as “each of the vessels” in each instance it occurs.
Claim 8, Ln. 3 recites “the runner”. However, claim 8 indirectly depends from claim 1, which recites “at least one runner”. Therefore, it is unclear which runner is being referred to here. For purposes of compact prosecution, the limitation has been examined as “the at least one runner”.
Claim 9, Ln. 2 recites “the nest”. However, it is unclear what “the nest” is, as it is not previously recited in either claim 9 or claim 1, which claim 9 depends on. Therefore, there is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the limitation has been examined as “the at least one nesting belt”.
Claim 12 recites “the runner” in Lns. 1 and 3. However, claim 12 indirectly depends from claim 1, which recites “at least one runner”. Therefore, it is unclear which 
Claim 12, Ln. 2 recites “the nest”. However, it is unclear what “the nest” is, as it is not previously recited in any of the claims that claim 12 depends on, either directly or indirectly. Therefore, there is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the limitation has been examined as “the at least one nesting belt”.
Claim 13, Lns. 13-14 recite “the second active stage of the nesting belt is…”. However, a first and second nesting belt are previously recited in claim 13. Therefore, it is unclear which nesting belt is referred to here. For purposes of compact prosecution, the limitation has been examined as “the second active stage of the nesting belts is…”.
Claim 13, Lns. 16-17 recite “the runner”. However, claim 13 earlier refers to “a first runner and a second runner”. Therefore, it is unclear which runner is being referred to here. For purposes of compact prosecution, the limitation has been examined as “the runners”.
Claim 13, Ln. 18 recites “the nesting belt”. However, claim 13 earlier refers to “a first nesting belt and a second nesting belt”. Therefore, it is unclear which nesting belt is being referred to here. For purposes of compact prosecution, the limitation has been examined as “the nesting belts”.
Claim 13, Ln. 23 recites “the runner is”. However, claim 13 earlier refers to “a first runner and a second runner”. Therefore, it is unclear which runner is being referred to here. For purposes of compact prosecution, the limitation has been examined as “the runners are”.
Claim 15, Lns. 2-3 recite “the vessel”. However, claim 15 indirectly depends from claim 1, which recites “a plurality of vessels”. Therefore, it is unclear which vessel of the plurality of vessels is being referred to here. For purposes of compact prosecution, the limitation has been examined as “each of the vessels”.
Claim 16 recites that “the second transfer belt is configured to seek a condition state of the first transfer belt…”. However, it is unclear what structure performs the seeking, as a transfer belt does not appear to be capable of performing seeking on its own. Does the second transfer belt comprise an additional structure capable of performing the seeking, such as a sensor or computer? Further clarification is needed.
Claim 17, Lns. 6-8 recite “a plurality of vessels, wherein each vessel is configured to hold a sample and comprises an identification region for providing information related to a sorting group into which the sample is to be sorted”. However, Claim 17 earlier recites “a plurality of vessels, each vessel configured to hold sample, wherein each of the plurality of vessels comprises an identification region for providing information related to a sorting group of the sample”. Therefore, it is unclear whether this recited instance of a plurality of vessels is identical to the previously recited instance of a plurality of vessels, or is different. For purposes of compact prosecution, the limitation has been examined as “the plurality of vessels, wherein each vessel is configured to hold the sample and comprises the identification region for providing information related to a sorting group into which the sample is to be sorted”.
Claim 17 recites “the vessel” in, for example, Ln. 13. However, claim 17 earlier refers to “a plurality of vessels”. Therefore, it is unclear which vessel of the plurality of 
Claim 17, Lns. 13 and 19 recite “the unit”. However, there are multiple types of units recited in claim 17, including a sorting unit and a scanning unit. Therefore, it is unclear which unit is being referred to here. For purposes of compact prosecution, the limitation has been examined as “the sorting unit”.
Claim 17, Ln. 19 recites “the nesting belt”. However, claim 17 previously recites “the at least one nesting belt”. Therefore, it is unclear which nesting belt is being referred to here. For purposes of compact prosecution, the limitation has been examined as “the at least one nesting belt”.
Claim 17, Ln. 21 recites “a sorting group”. However, it is unclear if this sorting group is the same as the sorting group previously recited in claim 17. For purposes of compact prosecution, the limitation has been examined as “the sorting group”.
Claim 17, Ln. 22 recites “the at least one vessel”. However, claim 17 does not refer to at least one vessel anywhere else in the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the limitation has been examined as “each of the vessels”.
Claim 17, Ln. 24 recites “the runner”. However, claim 17 previously recites “at least one runner”. Therefore, it is unclear which runner is referred to here. For purposes of compact prosecution, the limitation has been examined as “the at least one runner”.
Claim 18, Ln. 4 recites “the nesting belt”. However, claim 18 indirectly depends on claim 17, which recites “at least one nesting belt”. Therefore, it is unclear which 
Claim 19, Ln. 4 recites “the vessel”. However, claim 19 indirectly depends on claim 17, which recites “a plurality of vessels”. Therefore, it is unclear which vessel of the plurality of vessels is being referred to here. For purposes of compact prosecution, the limitation has been examined as “each of the vessels”.
Claim 19 is objected to because it includes the steps “traversing to the designated collection point and disengaging each of the vessels at the collection point”.  However, it is unclear what traverses to the collection point, and what structure the vessels are disengaged from. For purposes of compact prosecution, the limitation has been examined as “the plurality of vessels traversing to the designated collection point and the at least one runner disengaging each of the vessels at the collection point”.
Claim 20, Lns. 9-11 recite “a plurality of vessels, wherein each vessel is configured to hold a sample and comprises an identification region for providing information related to a sorting group into which the sample is to be sorted”. However, claim 20 earlier recites “a plurality of vessels, each vessel configured to hold sample, wherein each of the plurality of vessels comprises an identification region for providing information related to a sorting group of the sample”. Therefore, it is unclear whether this recited instance of a plurality of vessels is identical to the previously recited instance of a plurality of vessels, or is different. For purposes of compact prosecution, the limitation has been examined as “the plurality of vessels, wherein each vessel is configured to hold the sample and comprises the identification region for providing information related to the sorting group into which the sample is to be sorted”.
Claim 20 recites “the vessel” in, for example, Ln. 16. However, claim 20 earlier refers to “a plurality of vessels”. Therefore, it is unclear which vessel of the plurality of vessels is being referred to here. For purposes of compact prosecution, the limitation has been examined as “each of the vessels” in each instance it occurs.
Claim 20, Lns. 17 and 23 recite “the unit”. However, there are multiple types of units recited in claim 20, including a sorting unit and a scanning unit. Therefore, it is unclear which unit is being referred to here. For purposes of compact prosecution, the limitation has been examined as “the sorting unit”.
Claim 20, Ln. 25 recites “a sorting group”. However, it is unclear if this sorting group is the same as the sorting group previously recited in claim 20. For purposes of compact prosecution, the limitation has been examined as “the sorting group”.
Claim 20, Ln. 26 recites “the at least one vessel”. However, claim 20 does not refer to at least one vessel anywhere else in the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the limitation has been examined as “each of the vessels”.
Claim 20, Ln. 28 recites “the runner”. However, claim 20 previously recites “at least one runner”. Therefore, it is unclear which runner is referred to here. For purposes of compact prosecution, the limitation has been examined as “the at least one runner”.
Claims 2-7, 10, 11, and 14 are rejected as depending on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-6, 8-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (US Pat. No. 6,220,451; already of record on the IDS received 12/12/2019), further in view of Garel (Translation of FR Pub. No. 2957671).

Regarding claim 1, Hoffmann discloses a system for sorting a plurality of vessels (Col. 1 Lns. 7-14). The system comprises:	
	a sorting unit configured to sort a plurality of vessels (Col. 1 Lns. 7-14). Each vessel is configured to hold a sample and comprises an identification region for providing information related to a sorting group into which the sample is to be sorted (although the vessels are not positively recited, Hoffmann does disclose the vessels holding samples in Col. 1 Lns. 7-14, and having codes thereon to direct where the vessels are sorted in Col. 3 Lns. 4-36, Col. 1 Lns. 17-41). The sorting unit comprises: 
	(i) a first transfer belt configured to individually transport each of the plurality of vessels from an entry position to a second position within the sorting unit (Col. 2 Lns. 56-65, transfer gripper 1 moves receptacles 2, 2’ onto conveyor belt 4, see Fig. 1); 
	(ii) a scanning unit positioned adjacent to the second position and configured to read the identification region on each of the plurality of vessels, wherein the scanning unit comprises a reader that reads the identification region and stores the information related to each of the vessels as each of the vessels is sorted by the system (Col. 3 Lns. 4-36, codes on receptacles are read by reading system 10, and data is fed into computer 11, see Fig. 1); and 
	at least one runner positioned at an exit position of the sorting unit and configured to physically manipulate each of the plurality of scanned vessels and transfer each of the vessels to a designated collection point (Col. 3 Lns. 4-52, sorter gripper 6 picks up scanned receptacles, moving receptacles into different destination trays 7,7’ depending on which tests the receptacles have been determined to require by reading system 10, see Fig. 1).
	Hoffmann fails to explicitly disclose that the sorting unit comprises:
(iii) an end component that receives each of the vessels from the first transfer belt and positions the vessel at the second position for reading by the scanning unit; 
(iv) at least one nesting belt configured to position each of the plurality of scanned vessels for transport to a designated collection point; and 
(v) a manipulator configured to physically manipulate each of the plurality of scanned vessels and individually transfer individual vessels from the end component to the at least one nesting belt, 
wherein the position of each of the vessels on the at least one nesting belt is stored by the system; and
transferring the vessels from the at least one nesting belt to a designated collection point.
	Garel is in the analogous field of sample sorting (Garel Claim 1). Garel teaches:
(Garel Pg. 9 Last Para.-Pg. 10 1st Para., a locking device pushes the test tube to assure the tube remains located in a position where it can be identified by a reading means).
	At least one nesting belt that is configured to position scanned vessels for transport to a designated collection point (Garel; Pg. 10 2nd Para., test tubes are placed in door-tubes [carriers], the door-tubes disposed in a sorting drum 6 comprising analysis lines, each analysis line going to a specific analysis group, see Fig. 7 at sorting drum 6 containing 15 analysis lines).
	A manipulator that is configured to physically manipulate scanned vessels and individually transfer individual vessels from the end component to the at least one nesting belt (Garel; Pg. 9 Last Para.-Pg. 10 1st Para., a second mechanical grip 5 moves scanned test tubes to door-tubes, see Fig. 7 at mechanical grip 5).
	The position of each of the vessels on the at least one nesting belt is stored by the system (Garel Pg. 10 2nd Para., software stores the positioning of the tube on the door-tube, as the door-tube is located on the nesting belt, the position of the tube on the nesting belt is stored as well). 
	Vessels are transferred from the at least one nesting belt to a designated collection point (Garel Pg. 10 2nd Para., test tubes are placed in door-tubes [carriers], the door-tubes disposed in a sorting drum comprising analysis lines, each analysis line going to a specific analysis group).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sorting unit in the system of Hoffmann to (Garel Pg. 2 2nd Para.). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vessels in the system of Hoffmann so that the position of the vessels on the nesting belt is stored by the system as in Garel, as Garel teaches that knowing the location of a sample-containing vessel will enable the system to group similar vessels together (Garel Pg. 10 2nd Para., the software will guide subsequent test tubes to be analyzed by the same equipment or with the same reagents onto the same side). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transferring of the vessels to a designated collection point in the system of Hoffmann to be transferred from at least one nesting belt as in Garel, as Garel teaches that a nesting belt can enable a plurality of samples to be sent to different areas of analysis (Garel Pg. 10 2nd Para.).
	Note: The instant Claims contain a large amount of functional language (ex: “configured to”, “that reads the identification region and stores the information…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of 

Regarding claim 2, modified Hoffmann discloses the system of claim 1. Hoffmann further discloses that each of the plurality of vessels is a biological sample tube that is cylindrical in shape (although the plurality of vessels are not positively recited, Hoffmann teaches biological sample tubes in Col. 1 Lns. 7-24, further, tubes are inherently cylindrical, as a tube is defined as “a long, hollow cylinder”).

Regarding claim 3, modified Hoffmann discloses the system of claim 1. Hoffmann further discloses that the scanning unit further comprises a rotational element configured to rotate each of the plurality of vessels about a longitudinal axis of the vessel to position the identification region so that it can be scanned by the reader (Col. 3 Lns. 4-36, opening apparatus 9 rotates receptacles into a desired reading position, and can be considered part of reading system 10, see Fig. 1).

Regarding claim 4, modified Hoffmann discloses the system of claim 1. Hoffmann further discloses that the sorting unit assigns the sorting group to each of the plurality of vessels based on a code information for each vessel (Col. 3 Lns. 4-52, codes on receptacles are read by reading system, which is used to determine which destination tray each receptacle is placed in).
	Modified Hoffmann fails to explicitly disclose that the code information is bar code information.
(Garel Pg. 6 1st Para., the user can identify containers by a bar code reader). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the code information in the system of modified Hoffmann to be bar code information as in Garel, as Garel teaches that bar codes can be used to identify containers (Garel Pg. 6 1st Para.).

Regarding claim 5, modified Hoffmann discloses the system of claim 4. Modified Hoffmann further discloses that the sorting group for each of the vessels and the position of each of the vessels on the at least one nesting belt are relayed to the at least one runner (Hoffmann Col. 3 Lns. 4-52, as the sorter gripper is controlled by the computer to move to vessels and place them in the destination tray they are determined to belong to according to reading system, the sorting group and the position of the vessels must be relayed to the sorter gripper, see also Claim 1 above at Garel teaching vessels on the at least one nesting belt in Pg. 10 2nd Para., Fig. 7).
	
Regarding claim 6, modified Hoffmann discloses the system of claim 1.
	Modified Hoffmann fails to explicitly disclose that the at least one nesting belt advances in timed intervals and comprises a plurality of stages, wherein each stage comprises a nest having at least one slot configured to accommodate a single vessel.
	Garel teaches that the at least one nesting belt advances in timed intervals and comprises multiple stages, each stage comprising a nest having slots configured to accommodate a single vessel (Garel; Pg. 10 2nd Para., see Fig. 7 at sorting drum 6 containing belt with multiple stages, each stage having a nest [carrier] with slots configured to accommodate a single vessel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Hoffmann to include that the at least one nesting belt advances in timed intervals and comprises multiple stages, each stage comprising a nest with slots to accommodate single vessels as in Garel, as Garel teaches that a nesting belt that has multiple stages, each stage comprising a nest with slots will allow a plurality of vessels to be transported to a desired destination, thereby improving throughput (Garel Pg. 10 2nd Para.).

Regarding claim 8, modified Hoffmann discloses the system of claim 6. Modified Hoffmann further discloses that at least one stage of the at least one nesting belt is configured to align with an operating path of the at least one runner and wherein the timed intervals of the nesting belt advancement allow the at least one runner to remove each of the plurality of vessels from the slot prior to advancement of the at least one nesting belt to the next advancement interval or stage (see Claim 1 above at Hoffmann teaching an at least one runner in Col. 3 Lns. 4-52, and Claim 6 above at Garel teaching at least one stage of at least one nesting belt in Pg. 10 2nd Para., Fig. 7).

Regarding claim 9, modified Hoffmann discloses the system of claim 1. Hoffmann further discloses that the at least one runner comprises a plurality of grippers such that each of the plurality of vessels on the at least one nesting belt is individually (Col. 3 Lns. 4-36, the sorter gripper can pick up four receptacles, and deposit the receptacles individually on destination to their desired destination trays, Claim 1, the gripper can pick up receptacles individually).

Regarding claim 10, modified Hoffmann discloses the system of claim 9. Hoffmann further discloses that the plurality of grippers operate independently to allow for the at least one runner to individually engage each of the plurality of vessels (Col. 3 Lns. 4-36, Claim 1).

Regarding claim 11, modified Hoffmann discloses the system of claim 1. Hoffmann further discloses a plurality of designated collection points, wherein each collection point comprises a collection container, and wherein a sorting group is assigned to one or more collection containers (Col. 3 Lns. 4-52, sorter gripper 6 picks up scanned receptacles, moving receptacles into different destination trays 7,7’ depending on which tests the receptacles have been determined to require by reading system 10, see Fig. 1).

Regarding claim 12, modified Hoffmann discloses the system of claim 11. Hoffmann further discloses that the at least one runner transports each of the plurality of vessels to the assigned collection container and disengages with the vessel when the at least one runner is aligned with the assigned collection container as determined by the sorting group information of the vessel (Col. 3 Lns. 4-52, the sorter gripper 6 grips vessels 2,2’ and releases them into one of the destination trays 7,7’ depending on which destination tray they are determined to belong to after the vessels are read by reading system 10, see Fig. 1).
	Modified Hoffmann fails to explicitly disclose that the vessels are from a slot on the at least one nesting belt.
	Garel teaches vessels that are on a slot of a nesting belt (Garel; Pg. 10 2nd Para., see Fig. 7 at sorting drum 6 containing belt with multiple stages, each stage having a nest [carrier] with slots configured to accommodate a single vessel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of vessels in the system of modified Hoffmann to be from a slot on a nesting belt as in Garel, as Garel teaches that a nesting belt with slots will allow a plurality of vessels to be transported to a desired destination, thereby improving throughput (Garel Pg. 10 2nd Para.).

Regarding claim 13, modified Hoffmann discloses the system of claim 1. Modified Hoffmann further discloses: 
	 a first nesting belt (see Claim 1 above at Garel teaching a nesting belt in Pg. 10 2nd Para., Fig. 7), the first nesting belt is configured to advance independently (see Claim 1 above at Garel teaching a nesting belt in Pg. 10 2nd Para., Fig. 7); and 
	a first runner, wherein the first runner is configured to physically manipulate each of the plurality of scanned vessels and transfer each of the plurality of vessels from a first active stage (see Claim 1 above at Hoffmann teaching first runner at Col. 3 Lns. 4-52, Fig. 1), wherein the first active stage of the first nesting belt is configured to  (Hoffmann; Col. 3 Lns. 4-52, see Fig. 1 at path of sorter gripper 6 being perpendicular to path of belt 4), and wherein the first nesting belt is configured to advance at timed intervals that provide for the first runner to remove each of the plurality of positioned vessels prior to advancement of the first nesting belt to a next stage position (see Claim 1 above at Hoffmann teaching first runner at Col. 3 Lns. 4-52, Fig. 1, and Garel teaching nesting belt at Pg. 10 2nd Para., Fig. 7), 
	wherein the system is configured to relay the sort group for each of the plurality of vessels and the position of each of the plurality of vessels on the first nesting belt to the first runner (Hoffmann Col. 3 Lns. 4-52, as the sorter gripper is controlled by the computer to move to vessels and place them in the destination tray they are determined to belong to according to reading system, the sorting group and the position of the vessels must be relayed to the sorter gripper, see also Claim 1 above at Garel teaching vessels on the at least one nesting belt in Pg. 10 2nd Para., Fig. 7), the first runner is configured to transport each of the plurality of vessels from the slots on the nests to collection containers, each container having an assigned sorting group, and the first runner is configured to disengage with each of the plurality of vessels when the first runner is aligned with the assigned collection container as determined by the sorting group information of each of the plurality of vessels (Hoffmann Col. 3 Lns. 4-52, Fig. 1).
	Modified Hoffmann fails to explicitly disclose:
at least two nesting belts, the first and second nesting belts adjacent to one another;
each nesting belt comprising at least two active stages and each stage comprising a nest having two or more slots, each slot configured to accommodate a single vessel;
at least two runners, and
removing vessels from the slots of the nest.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide at least two nesting belts adjacent to each other, and at least two runners, the runners operating at different stages, in order to provide the advantage of increasing the loading capacity of the system and thereby enhancing throughput, since it has been held that the mere duplication of essential working parts of a device involves only routine skill in the art. (See MPEP 2144.04 Section VI (B) and St. Regis Paper Co. v Bemis Co., 193 USPQ 8).
 	Modified Hoffmann fails to explicitly disclose:
each nesting belt comprising at least two active stages and each stage comprising a nest having two or more slots, each slot configured to accommodate a single vessel; and
removing vessels from the slots of the nest.
	Garel teaches a nesting belt having at least two active stages, each stage comprising a nest having two or more slots, each slot configured to accommodate a single vessel (Garel; Pg. 10 2nd Para., see Fig. 7 at sorting drum 6 having belt with multiple carriers thereon, each carrier comprising slots for receiving test tubes), (Garel; Pg. 10 2nd Para., see Fig. 7 at manipulator 5, which is capable of removing test tubes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each nesting belt in the method of modified Hoffmann to comprise at least two active stages and each stage comprising a nest having two or more slots, each slot configured to accommodate a single vessel, and remove vessels from the slots of the nest as in Garel, as Garel teaches that a nesting belt that has multiple stages, each stage comprising a nest with slots will allow a plurality of vessels to be transported to a desired destination, thereby improving throughput (Garel Pg. 10 2nd Para.).

Regarding claim 17, Hoffmann discloses a method for sorting a plurality of vessels (Col. 1 Lns. 7-14, Col. 3 Lns. 4-52). The method comprises: 
	providing a plurality of vessels, each vessel configured to hold a sample, wherein each of the plurality of vessels comprises an identification region for providing information related to a sorting group of the sample (Col. 1 Lns. 7-14, the vessels hold samples, Col. 3 Lns. 4-36, Col. 1 Lns. 17-41, the vessels have codes thereon to direct where the vessels are sorted). 
	The method further comprises transferring the plurality of vessels to a sorting unit (Col. 1 Lns. 7-14). The sorting unit is configured to: 
	sort the plurality of vessels, wherein each vessel is configured to hold the sample and comprises the identification region for providing information related to the sorting group into which the sample is to be sorted (Col. 1 Lns. 7-14, Col. 1 Lns. 17-41, Col. 3 Lns. 4-52). The sorting unit comprises: 
(Col. 2 Lns. 56-65, transfer gripper 1 moves receptacles 2, 2’ onto conveyor belt 4, see Fig. 1); 
	(ii) a scanning unit positioned adjacent to the second position and configured to read the identification region on each of the plurality of vessels, wherein the scanning unit comprises a reader that reads the identification region and stores the information related to each of the vessels as each of the vessels is sorted by the sorting unit (Col. 3 Lns. 4-36, codes on receptacles are read by reading system 10, and data is fed into computer 11, see Fig. 1). The method further comprises
	reading the identification region of each the vessels (Col. 3 Lns. 4-52); 
	determining the sorting group for each of the vessels (Col. 3 Lns. 4-52); 
	storing the information related to each of the vessels (Col. 3 Lns. 4-52); 
	transferring each of the plurality of vessels to at least one runner positioned at an exit position of the sorting unit, wherein the at least one runner is configured to physically manipulate each of the plurality of scanned vessels and transfer each of the vessels to a designated collection point (Col. 3 Lns. 4-52, sorter gripper 6 picks up scanned receptacles, moving receptacles into different destination trays 7,7’ depending on which tests the receptacles have been determined to require by reading system 10 scanning codes on the receptacles, see Fig. 1); and 
	transferring each of the vessels via the at least one runner to a designated collection container, wherein the collection container is determined by the sorting group information of each of the vessels (Col. 3 Lns. 4-52, Fig. 1).
	Hoffmann fails to explicitly disclose:
(iii) an end component that receives each of the vessels from the first transfer belt and positions each of the vessels at the second position for reading by the scanning unit; 
(iv) at least one nesting belt configured to position each of the plurality of scanned vessels for transport to a designated collection point; and 
(v) a manipulator configured to physically manipulate each of the plurality of scanned vessels and individually transfer individual vessels from the end component to the at least one nesting belt, wherein the position of each of the vessels on the at least one nesting belt is stored by the sorting unit; and
transferring each of vessels from the at least one nesting belt to the designated collection point.
	Garel teaches:
	an end component that receives vessels from a belt and positions the vessels at a second position for reading by a scanner (Garel Pg. 9 Last Para.-Pg. 10 1st Para., a locking device pushes the test tube to assure the tube remains located in a position where it can be identified by a reading means).
	At least one nesting belt that is configured to position scanned vessels for transport to a designated collection point (Garel; Pg. 10 2nd Para., test tubes are placed in door-tubes [carriers], the door-tubes disposed in a sorting drum 6 comprising analysis lines, each analysis line going to a specific analysis group, see Fig. 7 at sorting drum 6 containing 15 analysis lines).
(Garel; Pg. 9 Last Para.-Pg. 10 1st Para., a second mechanical grip 5 moves scanned test tubes to door-tubes, see Fig. 7 at mechanical grip 5).
	The position of each of the vessels on the at least one nesting belt is stored by the system (Garel Pg. 10 2nd Para., software stores the positioning of the tube on the door-tube, as the door-tube is located on the nesting belt, the position of the tube on the nesting belt is stored as well). 
	Vessels are transferred from the at least one nesting belt to a designated collection point (Garel Pg. 10 2nd Para., test tubes are placed in door-tubes [carriers], the door-tubes disposed in a sorting drum comprising analysis lines, each analysis line going to a specific analysis group).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sorting unit in the method of Hoffmann to comprise an end component that positions vessels for scanning, at least one nesting belt for positioning vessels for transport to a collection point, and a manipulator to move vessels from the end component to the at least one nesting belt as in Garel, as Garel teaches that using a system comprising an end component, nesting belt, and manipulator increases the rate of analysis, optimizes the methods of analysis, and automates the sorting of samples into desired testing groups (Garel Pg. 2 2nd Para.). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vessels in the method of Hoffmann so that the position of the vessels on the nesting belt is stored by the system as in Garel, as Garel (Garel Pg. 10 2nd Para., the software will guide subsequent test tubes to be analyzed by the same equipment or with the same reagents onto the same side). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transferring of the vessels to a designated collection point in the method of Hoffmann to be transferred from at least one nesting belt as in Garel, as Garel teaches that a nesting belt can enable a plurality of samples to be sent to different areas of analysis (Garel Pg. 10 2nd Para.).
	
Regarding claim 18, modified Hoffmann discloses the method of claim 17. Modified Hoffmann further discloses: 
	assigning the sorting group to each of the plurality of vessels based on the code information of each vessel; and relaying the sorting group and the position of each of the vessels on the at least one nesting belt to the at least one runner (Hoffmann Col. 3 Lns. 4-52, as the sorter gripper is controlled by the computer to move to vessels and place them in the destination tray they are determined to belong to according to codes on the vessels read by the reading system, the sorting group and the position of the vessels must be relayed to the sorter gripper, see also Claim 17 above at Garel teaching vessels on the at least one nesting belt in Pg. 10 2nd Para., Fig. 7).
	Modified Hoffmann fails to explicitly disclose that the code information is bar code information.
(Garel Pg. 6 1st Para., the user can identify containers by a bar code reader). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the code information in the method of modified Hoffmann to be bar code information as in Garel, as Garel teaches that bar codes can be used to identify containers (Garel Pg. 6 1st Para.).

Regarding claim 19, modified Hoffmann discloses the method of claim 17. Hoffmann further discloses feeding a plurality of vessels to the sorting unit (Col. 2 Lns. 56-65, transfer gripper 1 moves receptacles 2, 2’ onto conveyor belt 4, see Fig. 1); and the plurality of vessels traversing to the designated collection point and the at least one runner disengaging each of the vessels at the collection point for the sorting group of each of the vessels (Col. 3 Lns. 4-52, sorter gripper 6 releases receptacles 2,2’ into respective destination trays 7,7’ depending on which test they are determined to require by reading system 10, see Fig. 1).

Regarding claim 20, Hoffmann discloses a computer program product (Col. 3 Lns. 4-10, a computer controls the primary distributor). The computer program product comprises: 
	a processing device (Col. 3 Lns. 4-10); and 
	a non-transitory computer-readable medium communicatively coupled to the processing device (Col. 3 Lns. 4-10). The processing device is configured to perform operations comprising: 
(Col. 1 Lns. 7-14, the vessels hold samples, Col. 3 Lns. 4-36, Col. 1 Lns. 17-41, the vessels have codes thereon to direct where the vessels are sorted). 
	The plurality of vessels are transferred to a sorting unit (Col. 1 Lns. 7-14). The sorting unit is configured to: 
	sort the plurality of vessels, wherein each vessel is configured to hold the sample and comprises the identification region for providing information related to the sorting group into which the sample is to be sorted (Col. 1 Lns. 7-14, Col. 1 Lns. 17-41, Col. 3 Lns. 4-52). The sorting unit comprises: 
	(i) a first transfer belt configured to individually transport each of the plurality of vessels from an entry position to a second position within the sorting unit (Col. 2 Lns. 56-65, transfer gripper 1 moves receptacles 2, 2’ onto conveyor belt 4, see Fig. 1); 
	(ii) a scanning unit positioned adjacent to the second position and configured to read the identification region on each of the plurality of vessels, wherein the scanning unit comprises a reader that reads the identification region and stores the information related to each of the vessels as each of the vessels is sorted by the unit (Col. 3 Lns. 4-36, codes on receptacles are read by reading system 10, and data is fed into computer 11, see Fig. 1). The operations further comprise: 
	reading the identification region of each of the vessels (Col. 3 Lns. 4-52); 
	determining the sorting group for each of the vessels (Col. 3 Lns. 4-52); 
	storing the information related to each of the vessels (Col. 3 Lns. 4-52); 
(Col. 3 Lns. 4-52, sorter gripper 6 picks up scanned receptacles, moving receptacles into different destination trays 7,7’ depending on which tests the receptacles have been determined to require by reading system 10 scanning codes on the receptacles, see Fig. 1); and 
	transferring each of the vessels via the at least one runner to a designated collection container, wherein the collection container is determined by the sorting group information of each of the vessels (Col. 3 Lns. 4-52, Fig. 1).
	Hoffmann fails to explicitly disclose:
(iii) an end component that receives each of the vessels from the first transfer belt and positions each of the vessels at the second position for reading by the scanning unit; 
(iv) at least one nesting belt configured to position each of the plurality of scanned vessels for transport to a designated collection point; and 
(v) a manipulator configured to physically manipulate each of the plurality of scanned vessels and individually transfer individual vessels from the end component to the at least one nesting belt, wherein the position of each of the vessels on the at least one nesting belt is stored by the sorting unit; and
transferring each of vessels from the at least one nesting belt to the designated collection container.

	an end component that receives vessels from a belt and positions the vessels at a second position for reading by a scanner (Garel Pg. 9 Last Para.-Pg. 10 1st Para., a locking device pushes the test tube to assure the tube remains located in a position where it can be identified by a reading means).
	At least one nesting belt that is configured to position scanned vessels for transport to a designated collection point (Garel; Pg. 10 2nd Para., test tubes are placed in door-tubes [carriers], the door-tubes disposed in a sorting drum 6 comprising analysis lines, each analysis line going to a specific analysis group, see Fig. 7 at sorting drum 6 containing 15 analysis lines).
	A manipulator that is configured to physically manipulate scanned vessels and individually transfer individual vessels from the end component to the at least one nesting belt (Garel; Pg. 9 Last Para.-Pg. 10 1st Para., a second mechanical grip 5 moves scanned test tubes to door-tubes, see Fig. 7 at mechanical grip 5).
	The position of each of the vessels on the at least one nesting belt is stored by the system (Garel Pg. 10 2nd Para., software stores the positioning of the tube on the door-tube, as the door-tube is located on the nesting belt, the position of the tube on the nesting belt is stored as well). 
	Vessels are transferred from the at least one nesting belt to a designated collection point (Garel Pg. 10 2nd Para., test tubes are placed in door-tubes [carriers], the door-tubes disposed in a sorting drum comprising analysis lines, each analysis line going to a specific analysis group).
(Garel Pg. 2 2nd Para.). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vessels in the computer program product of Hoffmann so that the position of the vessels on the nesting belt is stored by the system as in Garel, as Garel teaches that knowing the location of a sample-containing vessel will enable the system to group similar vessels together (Garel Pg. 10 2nd Para., the software will guide subsequent test tubes to be analyzed by the same equipment or with the same reagents onto the same side). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transferring of the vessels to a designated collection container in the computer program product of Hoffmann to be transferred from at least one nesting belt as in Garel, as Garel teaches that a nesting belt can enable a plurality of samples to be sent to different areas of analysis (Garel Pg. 10 2nd Para.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in view of Garel, further in view of Guex (US Pub. No. 2010/0233754).

Regarding claim 7, modified Hoffmann discloses the system of claim 6. Modified Hoffmann further discloses the at least one slot and the at least one nesting belt (see Claim 6 above at Garel teaching the at least one slot and the at least one nesting belt in Pg. 10 2nd Para., Fig. 7). 
	Modified Hoffmann fails to explicitly disclose that the at least one slot is configured to hold the single vessel such that a longitudinal axis of the vessel is substantially horizontal and aligned with an operating direction of the at least one nesting belt.
	Guex is in the analogous field of sorting vessels (Guex [0003]). Guex teaches slots that hold vessels such that the vessel is held horizontally and aligned with an operating direction of a belt (Guex; [0088]-[0092], test tubes 1 are moved by endless belt 39 having protrusions 41 thereon from stations to station, see Fig. 8 where test tubes 1 are held horizontally and aligned with operating direction 39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one slot and the at least one nesting belt in the system of modified Hoffmann such that the at least one slot is configured to hold the single vessel such that a longitudinal axis of the vessel is substantially horizontal and aligned with an operating direction of the at least one nesting belt as in Guex, as Guex teaches that vessels can be loaded faster in a horizontal configuration compared to a vertical configuration (Guex [0006]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in view of Garel, further in view of Pedrazzini (US Pub. No. 2014/0318927; already of record on the IDS received 2/25/2021).

Regarding claim 14, modified Hoffmann discloses the system of claim 1. Hoffmann further discloses at least one feeding system configured to supply a plurality of vessels to the entry position of the at least one sorting unit (Col. 2 Lns. 42-64, transfer gripper 1 moves receptacles 2,2’ from tray 3 to conveyor belt 4, see Fig. 1).  Modified Hoffmann further discloses a first transfer belt (Col. 3 Lns. 4-52, see Fig. 1 at conveyor belt 4).
	Modified Hoffmann fails to explicitly disclose that the feeding system comprises a feed bin, at least one transporter, and a second transfer belt.
	Pedrazzini is in the analogous field of conveying of biological material containers (Pedrazzini [0007]). Pedrazzini teaches a feeding system that comprises a feed bin, at least one transporter, and a transfer belt (Pedrazzini; [0023]-[0025], see Fig. 1 at hopper 3 containing test tubes, recruiting device 2 moving test tubes to conveyor 7 comprising conveying devices 6, [0041], the conveying devices comprises belts). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one feeding system and the first transfer belt of modified Hoffmann so that the feeding system comprises a feed bin, at least one transporter, and a second transfer belt as in Pedrazzini, as Pedrazzini teaches that this feeding system can reduce bottlenecks that would otherwise cause a slowing down when processing the vessels (Pedrazzini [0008]).

Regarding claim 15, modified Hoffmann discloses the system of claim 14. Modified Hoffmann further discloses that a timing gap between a speed of the first and second transfer belts is substantially the same as the time for reading the identification region of each of the vessels (see Claim 14 above at Hoffmann teaching a first transfer belt in Col. 3 Lns. 4-52, Fig. 1, and Pedrazzini teaching a second transfer belt in [0023]-[0025], Fig. 1, the transfer belts are capable of operating at a speed that accounts for this timing gap).

Regarding claim 16, modified Hoffmann discloses the system of claim 14. Modified Hoffmann further discloses that the second transfer belt is configured to seek a condition state of the first transfer belt to determine an operating state of the second transfer belt (see Claim 14 above at Hoffmann teaching a first transfer belt in Col. 3 Lns. 4-52, Fig. 1, and Pedrazzini teaching a second transfer belt in [0023]-[0025], Fig. 1, the second transfer belt is capable of seeking a condition state of the first transfer belt to determine an operating state of the second transfer belt).


Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ehlers (US Pat. No. 6,151,535) teaches a system for sorting a plurality of vessels (Col. 3 Lns. 26-35).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.M./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798